          Case 3:19-cv-06880-RS Document 78 Filed 08/17/21 Page 1 of 6



   JOHNSON FISTEL, LLP
 1 Frank J. Johnson (SBN 174882)
   FrankJ@johnsonfistel.com
 2 Brett M. Middleton (SBN 199427)
   BrettM@johnsonfistel.com
 3 Reed F. Baker (SBN 322027)
   ReedB@johnsonfistel.com
 4 655 West Broadway, Suite 1400
   San Diego, CA 92101
 5 Telephone: (619) 230-0063
   Facsimile: (619) 255-1856
 6

 7 Co-Lead Counsel for Plaintiffs

 8 [Additional Counsel on Signature Page]

 9                             UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11 IN RE ALPHABET INC. STOCKHOLDER          )   Lead Case No. 3:19-cv-06880-RS
   DERIVATIVE LITIGATION                    )
12                                          )   (Consolidated with Case No. 3:19-cv-07291-RS)
                                            )
13                                          )   STIPULATION AND ORDER TO EXTEND
                                            )   DEADLINE RE: SECOND AMENDED
14 This Document Relates To:                )   COMPLAINT AND BRIEFING
                                            )   SCHEDULE AS MODIFIED BY THE
15         ALL ACTIONS                      )   COURT
                                            )
16                                          )
                                            )   CTRM: 3, 17th Floor
17                                          )   JUDGE: Hon. Richard Seeborg
                                            )
18                                          )
                                            )
19                                          )
20

21

22

23

24

25

26

27

28

       STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE RE: SECOND AMENDED
                           COMPLAINT AND BRIEFING SCHEDULE
           Case 3:19-cv-06880-RS Document 78 Filed 08/17/21 Page 2 of 6




 1                                           STIPULATION

 2         Co-Lead Plaintiffs William Wessels, Harry Markarian, and Balraj S. Paul (“Co-Lead

 3 Plaintiffs”) along with defendants Larry Page, Sergey Brin, Sundar Pichai, Ruth M. Porat, John L.

 4 Hennessey, L. John Doerr, Roger W. Ferguson, Jr., Ann Mather, Alan R. Mulally, K. Ram Shriram,

 5 Robin L. Washington, Eric E. Schmidt, and Diane B. Greene (the “Individual Defendants”), and

 6 nominal defendant Alphabet Inc. (“Alphabet” and, with the Individual Defendants, “Defendants”)

 7 (collectively, the “Parties”), by and through their respective counsel of record, jointly submit this

 8 Stipulation and Proposed Order. The Parties stipulate as follows:

 9         WHEREAS, Co-Lead Plaintiffs and Alphabet entered into a Confidentiality and Non-

10 Disclosure Agreement (“Agreement”) related to the receipt and use of information designated by

11 Alphabet as confidential (“Confidential Information”);

12         WHEREAS, pursuant to the Agreement, Co-Lead Plaintiffs are required to file under seal any

13 complaint that contains Confidential Information, and are required to provide Defendants’ counsel

14 with a copy such complaint at least three (3) business days prior to filing, in order to coordinate

15 regarding appropriate redactions of Confidential Information;

16         WHEREAS, on July 30, 2021, the Court entered an order granting Alphabet’s motion to
17 dismiss Co-Lead Plaintiffs’ Consolidated Amended Complaint with leave to amend, and denying

18 without prejudice the Individual Defendants’ motion to dismiss the Consolidated Amended

19 Complaint as moot (the “MTD Order”) (ECF No. 73);

20         WHEREAS, pursuant to the MTD Order, Co-Lead Plaintiffs are to file any amended

21 complaint by August 20, 2021 – within twenty-one (21) days from the date of entry of the MTD Order

22 (ECF No. 73); thus, pursuant to the Agreement, Co-Lead Plaintiffs are to provide Defendants with a

23 preliminary copy of any amended complaint on August 17, 2021;

24         WHEREAS, on August 5, 2021, counsel for Co-Lead Plaintiffs requested a two week

25 extension of the time to file any amended complaint. Whereas, thereafter, on August 5 and 10, 2021,

26 the Parties met and conferred, and Defendants agreed (subject to Court approval) upon an extension

27 of the above-referenced deadlines, with Co-Lead Plaintiffs to provide Defendants with a preliminary

28
                                          1
       STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE RE: SECOND AMENDED
                           COMPLAINT AND BRIEFING SCHEDULE
            Case 3:19-cv-06880-RS Document 78 Filed 08/17/21 Page 3 of 6




 1 copy of any second amended complaint by August 31, 2021, and with Co-Lead Plaintiffs to file any

 2 second amended complaint by September 3, 2021. This extension is agreed upon, and requested by

 3 Co-Lead Plaintiffs because of, complications with the recent transition back to working from home

 4 due to the Delta variant of COVID-19, Co-Lead Plaintiffs’ unanticipated scheduling conflicts, the

 5 volume of confidential material at issue in this action, and to provide the Parties with sufficient time

 6 to review any confidential material cited in the second amended complaint and coordinate redactions,

 7 if necessary;

 8          WHEREAS, on August 10 and 11, the Parties met and conferred, and agreed (subject to Court

 9 approval) upon a schedule for briefing Defendants’ anticipated motion(s) to dismiss in response to

10 any second amended complaint, in particular that Defendants’ response to the Complaint was to be

11 filed within sixty (60) days of the filing of any second amended complaint; Co-Lead Plaintiffs’

12 response to any motion to dismiss was to be filed within sixty (60) days of the filing of the motion;

13 any reply in support of a motion to dismiss was to be filed within forty-five (45) days of the filing of

14 Co-Lead Plaintiffs’ opposition; and the hearing on any motion to dismiss shall be scheduled to occur

15 at least thirty (30) days after the filing of any reply brief;

16          WHEREAS, in light of Co-Lead Plaintiffs’ forthcoming filing of a second amended
17 complaint, and Defendants’ anticipated motion(s) to dismiss, and any briefing following, the Parties

18 met and conferred, and agreed (subject to Court approval) upon a continuance of the status conference

19 currently scheduled for September 2, 2021, until briefing on Defendants anticipated motion(s) to

20 dismiss has concluded and oral argument has been heard.

21

22

23

24

25

26

27

28
                                           2
        STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE RE: SECOND AMENDED
                            COMPLAINT AND BRIEFING SCHEDULE
           Case 3:19-cv-06880-RS Document 78 Filed 08/17/21 Page 4 of 6




 1          IT IS HEREBY STIPULATED AND AGREED TO by the Parties, through their respective

 2 undersigned counsel, subject to the approval of the Court, as follows:

 3          1.     The deadline for Co-Lead Plaintiffs to file any second amended complaint is extended

 4 by fourteen (14) days from August 20, 2021, such that Co-Lead Plaintiffs shall now file their second

 5 amended complaint by September 3, 2021;

 6          2.     The deadline for Co-Lead Plaintiffs to provide Defendants’ counsel with a preliminary
 7 copy of the second amended complaint pursuant to the Agreement is extended from August 17 to

 8 August 31, 2021;

 9          3.     Defendants must answer, move, or otherwise respond to the second amended
10 complaint within sixty (60) days from the filing of Co-Lead Plaintiffs’ second amended complaint;

11          4.     Co-Lead Plaintiffs’ shall file any opposition to Defendants’ motion to dismiss within
12 sixty (60) days of the date the Defendants’ motion is filed;

13          5.     The deadline for Defendants’ reply in support of any motion to dismiss shall be forty-
14 five (45) days of the date Co-Lead Plaintiffs’ opposition is filed; and

15          6.     The status conference currently scheduled for September 2, 2021, shall be continued
16 to April 7, 2022. Status Report due March 31, 2021
17   IT IS SO STIPULATED.
18
     Dated: August 17, 2021                              JOHNSON FISTEL, LLP
19
                                                               /s/ Brett M. Middleton
20                                                             BRETT M. MIDDLETON
21                                                       FRANK J. JOHNSON
                                                         REED F. BAKER
22                                                       655 West Broadway, Suite 1400
                                                         San Diego, CA 92101
23                                                       Telephone: (619) 230-0063
                                                         Facsimile: (619) 255-1856
24                                                       FrankJ@johnsonfistel.com
                                                         BrettM@johnsonfistel.com
25                                                       ReedB@johnsonfistel.com
26                                                       Co-Lead Counsel for Plaintiffs and
                                                         Counsel for Plaintiff Balraj S. Paul
27

28
                                           3
        STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE RE: SECOND AMENDED
                            COMPLAINT AND BRIEFING SCHEDULE
          Case 3:19-cv-06880-RS Document 78 Filed 08/17/21 Page 5 of 6



     Dated: August 17, 2021                  ROBBINS LLP
 1
                                                    /s/ Shane P. Sanders
 2                                                   SHANE P. SANDERS
 3                                           BRIAN J. ROBBINS
                                             CRAIG W. SMITH
 4                                           EMILY R. BISHOP
                                             5040 Shoreham Place
 5                                           San Diego, CA 92122
                                             Telephone: (619) 525-3990
 6                                           Facsimile (619) 525-3991
                                             brobbins@robbinsllp.com
 7                                           csmith@robbinsllp.com
                                             ssanders@robbinsllp.com
 8                                           ebishop@robbinsllp.com
 9                                           Co-Lead Counsel for Plaintiffs and
                                             Counsel for Plaintiff William Wessels
10

11
     Dated: August 17, 2021                  WILSON SONSINI GOODRICH
12                                             & ROSATI, P.C.
13                                                /s/ Benjamin M. Crosson
                                                 BENJAMIN M. CROSSON
14

15                                           BENJAMIN M. CROSSON
                                             650 Page Mill Road
16                                           Palo Alto, CA 94304
                                             Telephone: (650) 493-9300
17                                           Facsimile: (619) 493-6811
                                             bcrosson@wsgr.com
18
                                             Counsel for Individual Defendants
19                                           Lawrence E. Page, Sergey Brin, Sundar
                                             Pichai, Ruth M. Porat, John L. Hennessy, L.
20                                           John Doerr, Roger W. Ferguson Jr., Ann
                                             Mather, Alan R. Mulally, K. Ram Shriram,
21                                           Robin L. Washington, Eric E. Schmidt,
                                             Diane B. Greene, and Nominal Defendant
22                                           Alphabet Inc.
23

24

25

26

27

28
                                         4
      STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE RE: SECOND AMENDED
                          COMPLAINT AND BRIEFING SCHEDULE
           Case 3:19-cv-06880-RS Document 78 Filed 08/17/21 Page 6 of 6




 1                                    SIGNATURE ATTESTATION

 2          I, Brett M. Middleton, am the ECF user whose identification and password are being used to

 3 file the foregoing Stipulation and [Proposed] Order to Extend Deadlines Re: Second Amended

 4 Complaint and Briefing Schedule. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that each

 5 of the signatories identified above has concurred in this filing.

 6          Executed this 17th day of August, 2021 at San Diego, California

 7                                                   By:    /s/ Brett M. Middleton
                                                            BRETT M. MIDDLETON
 8

 9

10

11                                                   ****
12

13                                                 ORDER
14          PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16
     DATED: August 17, 2021
17                                                       THE HONORABLE RICHARD SEEBORG
                                                        CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                          5
       STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE RE: SECOND AMENDED
                           COMPLAINT AND BRIEFING SCHEDULE
